DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made for the reply filed on 02/04/2022 in response to the Office Action mailed on 08/05/2021. Claims 2-3, 5-13 and 19 are cancelled. Claims 1, 4, 14-18 are present for examination.
 
Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims are broadly interpreted as encompassing a composition comprising any exosporium-producing Bacillus cell that expresses a fusion protein comprising any growth stimulating protein or any peptide, which can be any enzyme involved in production or activation of a plant growth stimulating compound where the enzyme can be any of ones listed in Bacillus thuringiensis, Bacillus megaterium, Bacillus mycoides isolate J, Bacillus methylotrophicus, Bacillus vallismortis, Chromobacterium subtsugae, Delftia acidovorans, Streptomyces lydicus, Streptomyces colombiensis, Streptomyces galbus K61, and Penicillium bilaii in a synergistically effective amount.
 Thus, the claims broadly include a genus of “growth stimulating protein or peptide, with any structure and genus of exosporium-producing Bacillus cereus” which genus is highly variable, inclusive to numerous structural variants because a significant number of structural differences between genus members are included in this genus.
 The specification describes producing recombinant Bacillus thuringiensis BT013A  or Bacillus mycoides that can express chitosanase SEQ ID NO: 109 on its exosporium and does not disclose the diverse genus of  “ growth stimulating protein or peptide as listed in claim 6 or the genus of Bacillus cereus” having a synergistic effect as claimed.
The specification does not place any structure, chemical or functional limitations on the embraced by “growth stimulating protein or peptide, genus of protein and genus of Bacillus cereus”. The specification does not convey a common structure or function of the growth stimulating proteins and is not so defined in the specification.
“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species where ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.
Further, it is not sufficient to define it solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement. 
Similarly, the function of the “growth stimulating protein or peptide, genus of protein or genus of exosporium producing Bacillus cereus” as encompassed in the claims including claim 5 and 19 does not distinguish a particular species from others having the same structure i.e. a sequence that only shows 45% identity to positions 20-35 of SEQ ID NO: 1 and further a 54% identity to position 25-35 of SEQ ID NO: 1 thus can have addition substitution or deletion in the targeting sequence up to 57% or 46% relative to SEQ ID NO: 1 and still retain the desired 
Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
The general knowledge and level of skill in the art do not supplement the omitted description, because specific, not general guidance is needed. Since the disclosure does not describe the common attributes or structural characteristics that identify members of the genus, and because the genus is highly variant without function is insufficient to describe the genus of “growth stimulating protein or peptide, genus of Bacillus cereus” of that function equivalently. One of skill in the art would reasonable conclude that the disclosure of a Bacillus cereus and recombinant Bacillus thuringiensis BT013A expressing phospholipase SEQ ID NO: 108 or Endoglucanase SEQ ID NO: 107 on its exosporium for degrading nutrients sources for bacteria, fungi and plants does not provide a representative number of species to describe the claimed genus of Bacillus cells that express a genus of fusion proteins comprising growth stimulating proteins and targeting sequences. The recitation of “growth stimulating protein or peptide, and genus of Bacillus cereus” does not convey a common structure or a common function.
 Therefore, the specification lacks written description for the highly variant genus and one skilled in the art would not recognize that applicants had possession of the genus of claimed fusion proteins encompassed in the instant claims.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Applicants argument and claim amendments have been carefully considered and found persuasive, This rejection is withdrawn.
Withdrawn -Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim 17 was rejected under 35 U.S.C. 101 because the claimed invention is directed to  without significantly more. The claim(s) recite(s) "A seed treated with a composition…". 
IT should be noted that the claim is directed to a seed. The modification resulting from the treatment of the seed is not described. This judicial exception is not integrated into a practical application because "the claim encompasses the natural seed with no genetic modification i.e. as currently presented the claim is not directed to a recombinant seed. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim is directed to the "seed treated with a composition. However while the treatment of the seed may not be obvious or anticipated, such treatment does not entitle Applicants to the seed itself as the seed is found in nature. Furthermore treating a natural product with a composition without transforming the same does not significantly alter or change the natural product.

This rejection is withdrawn following Applicants argument and claim amendment.


Withdrawn -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1, 18, and 19 were rejected under35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under35 U.S.C. 103 as obvious over Stewart (US 20100233124) in view of Shah (1998, abstract only) and Jetiyanon (2008). 
Applicants argue: 
"…In order to advance prosecution and without commenting on the merits of this rejection, Applicant has amended Claims 1 and 18 to incorporate the limitations of Claims 5 and 30 and to recite a cellulase rather than an aminocyclopropane-1-carboxylic acid deaminase. In light of these amendments, Applicant respectfully requests withdrawal of these rejections."
	
	Applicant's claim amendment was carefully considered. Applicants mention claim 30 in their argument. There is no claim 30 in the claim set however claim 1 and claim 18 as amended encompass the limitations in canceled claim 5 and 19. The rejection is withdrawn. 


Withdrawn -Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6, 7-9, 11-13, 16-19 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 9-11, 13-15, 20, 26, 29 and 30 of copending Application No. US 2017/0283472 A1 (15/511, 839). Note that the reference application is a continuation application of the instant application. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Withdrawn - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,826,743 B2 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application and the patented claims are drawn to a composition comprising a Bacillus microorganism that expresses a recombinant fusion protein comprising a specific species of a plant growth stimulating protein or peptide and a specific species of targeting sequence exosporium protein or fragment thereof and a biological agent comprising various strains of Bacillus species. While dome of the specific species of Bacilli are not recited in instant Application, the species encompassed in the reference patent anticipate or are obvious over the instant claims. Thus it claims 1-16 in the instant application are anticipated or in the alternative obvious over claims 1-22 of U.S. Patent No. 9,826,743 B2.

Applicants argue:
"… Applicant emphasizes that the biological control agents listed in the present claims are not the same as those in the cited claims and that one of skill in the art would not have had a reasonable expectation of obtaining an effective combination with the presently claimed biological control agents based on the disclosure of particular Bacillus subtilis and Bacillus amyloliquefaciens strains (as biological control agents) in the cited claims…"

Applicants argument has been considered and found persuasive. The rejection is withdrawn.

Conclusion: Claims 1, 4, 14-18 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408)918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	March 23, 2022